                Case 21-50222-KBO   Doc 16-1   Filed 06/24/21   Page 1 of 4




                             EXHIBIT 1 TO ORDER




DOCS_DE:235027.2 57095/002
                    Case 21-50222-KBO          Doc 16-1        Filed 06/24/21        Page 2 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                               Chapter 7

    BAYOU STEEL BD HOLDINGS, LLC, et al.,1                               Case No. 19-12153 (KBO)

                                 Debtors.                                (Jointly Administered)

    GEORGE L. MILLER, in his capacity as Chapter 7                       Adv. Proc. No. 21-50222 (KBO)
    Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,

                                 Plaintiff,

    vs.

    RELIANT RECYCLING INC.,

                                 Defendant.

                           STIPULATION TO STAY BRIEFING ON
                  DEFENDANT’S MOTION TO VACATE AND MOTION TO REOPEN

                     Plaintiff, George L. Miller in his capacity as chapter 7 trustee of Bayou Steel BD

Holdings, L.L.C., et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the

“Debtors”) in the above-captioned cases pending under chapter 7 of title 11 of the United States

Code (the “Bankruptcy Code”), by and through his undersigned counsel and defendant Reliant

Recycling Inc. (the “Defendant,” and together with Plaintiff, the “Parties”), enter into this

Stipulation to Stay Briefing on Defendant’s Motion to Vacate and Motion to Reopen (the

“Stipulation”) and hereby stipulate and agree as follows:

             1.      The Parties agree and stipulate that briefing on Reliant Recycling, Inc.’s Motion to

Reopen Adversary Proceeding [Docket No. 12] (“Motion to Reopen”) and Reliant Recycling,


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).


DOCS_DE:235032.2 57095/002
                Case 21-50222-KBO          Doc 16-1     Filed 06/24/21      Page 3 of 4




Inc.’s Motion to Vacate Entry of Default Judgment [Docket No. 13] (“Motion to Vacate”) is stayed

until a date to be determined.

        2.       The Plaintiff agrees that the Plaintiff will not act in furtherance of the Default

Judgment dated April 28, 2021, entered against the Defendant, until the resolution of the Motion

to Vacate.

        3.       Except as specifically set forth herein, all rights, claims, and defenses of the Parties

are fully preserved.




                             [Remainder of Page Intentionally Left Blank]




DOCS_DE:235032.2 57095/002                          2
                Case 21-50222-KBO   Doc 16-1      Filed 06/24/21   Page 4 of 4




Dated: June 23, 2021                  PACHULSKI STANG ZIEHL & JONES LLP

                                      /s/ Peter J. Keane
                                      Bradford J. Sandler (DE Bar No. 4142)
                                      Andrew W. Caine (CA Bar No. 110345)
                                      Peter J. Keane (DE Bar No. 5503)
                                      919 North Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, Delaware 19899-8705 (Courier 19801)
                                      Telephone: (302) 652-4100
                                      Facsimile: (302) 652-4400
                                      Email: bsandler@pszjlaw.com
                                                 acaine@pszjlaw.com
                                                 pkeane@pszjlaw.com

                                      Counsel to Plaintiff

                                      -and-

                                      THE LAW OFFICE OF JAMES TOBIA, LLC

                                      /s/ James Tobia
                                      James Tobia (DE Bar No. 3798)
                                      1716 Wawaset Street
                                      Wilmington, DE 19806
                                      Telephone: (302) 655-5303
                                      Facsimile: (302) 656-8053
                                      Email: jtobia@tobialaw.com

                                      -and-

                                      JONES &ASSOCIATES
                                      Roland Gary Jones (NY Bar No. RGJ-6902)
                                      1325 Avenue of the Americas, 28th Floor
                                      New York, NY 10019
                                      Telephone: (347) 862-9254
                                      Facsimile: (212) 202-4416
                                      Email: rgj@rolandjones.com

                                      Counsel to Defendant




DOCS_DE:235032.2 57095/002                    3
